Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  April 14, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  148079(64)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  LISA TYRA,                                                                                David F. Viviano
                                                                                        Richard H. Bernstein,
               Plaintiff-Appellee,                                                                      Justices
                                                             SC: 148079
  v                                                          COA: 298444
                                                             Oakland CC: 2009-103111-NH
  ORGAN PROCUREMENT AGENCY OF
  MICHIGAN, d/b/a GIFT OF LIFE MICHIGAN,
            Defendant-Appellant,
  and

  STEVEN COHN, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
           Defendants-Appellees,
  and

  DILLIP SAMARA PUNGAVAN, M.D., and JOHN
  DOE,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a late
  supplemental brief is GRANTED. The supplemental brief submitted on April 6, 2015, is
  accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 14, 2015